PeR CuRiam.
This action was commenced by summons issued August 12, 1958.
While different parties defendant and different lands are involved, plaintiff’s appeal presents the questions decided in Lumber Co. v. Pamlico County, ante, 681, filed simultaneously herewith. On authority thereof, the portion of the judgment sustaining the demurrers is affirmed, but the portion thereof dismissing the action is erroneous and should be stricken therefrom. It is so ordered. As so modified, the judgment is affirmed.
Modified and affirmed.
Paricer, J., took no part in the consideration or decision of this case.
Higgins, J., not sitting.